DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on May 19, 2021. Claims 1-3, 5-8, 10-17, 19-20 and 22-24 are pending. The 35 U.S.C. 112(a) rejection of claim 22 is maintained as there is still no support for the lower limit.

Response to Arguments
Applicant’s arguments, see page 7, filed May 19, 2021, with respect to the rejection(s) of claim(s) 1-3, 5-8, 10-14, 16-17, 19-20 and 22 under 35 U.S.C. 102(a)(2) as being anticipated by Custer (US 2019/0211949) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
	Applicant’s argument with respect to the rejection of Butcher (US 2016/0208708) is not persuasive. Applicant has not specifically claimed the protuberance and rib feature to overcome the embodiment of Fig. 5 of Butcher.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first stiffening member” and “second stiffening member” in claims 10 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 24 objected to because of the following informalities:  it appears that “engine” in line 2 should be changed to --engine.--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “more than half the width” which does not appear to be supported by the original specification. The specification is silent about the width of the main body, and the drawings (see Fig. 2) appear to show a width perpendicular to length 139 with a stiffening member extending along a portion of the width. The recitation of “more than half the width” is problematic since there is not support for the lower limit of the range at “half the width”. From MPEP 2163.05(III), the analysis of whether range limitation raise written description issues must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In this case, the drawings do not appear to support a lower limit of one-half, and there is no discussion or disclosure of the ranges of the width. Accordingly, one skilled in the art would not consider the range “more than half the width” inherently supported by the discussion in the original disclosure, and this consequently raise doubt as to possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5, 10-12 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the least one stiffening member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the at least one stiffening member comprises a first stiffening member and a second stiffening member" in lines 1-2.  It is unclear whether a first stiffening member and a second stiffening member are instances of the at least one stiffening member and each require the limitations of “a flattened protuberance that upwardly extends from the main body” as established in claim 1, or whether these members are recited in addition to the previously established structure, and reference stiffening structures in addition to “the flattened protuberance” structure.
Claims 11-12 are indefinite based on their dependence on claim 10.
Claim 19 further recites “forming a first stiffening member and a second stiffening member”, however it is unclear whether a first stiffening member and a second stiffening member are instances of the at least one stiffening member and each require the limitations of “a flattened protuberance that upwardly extends from the main body” as established in claim 14, or whether these members are recited in addition to the previously established structure, and reference stiffening structures in addition to “the flattened protuberance” structure.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 13-17, 19-20 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butcher (US 2016/0208708).
	In regards to claim 1, Butcher discloses an additively-manufactured component (Fig. 5, par. 28) comprising:
a main body (66) having a length and a width; and 
at least one stiffening member (flange 68), wherein the main body and the at least one stiffening member are integrally and additively manufactured layer-by-layer together in a common build direction (see par. 20), wherein the at least one stiffening member extends across at least a portion of the width of the main body and along at least a portion of a length of the main body (Fig. 5), wherein the at least one stiffening member comprises a flattened protuberance that upwardly extends from the main body (Fig. 5); and
at least one longitudinal rib (70) that upwardly extends from the main body and forwardly extends from the at least one flattened protuberance, wherein the at least one longitudinal rib tapers towards a distal tip of the main body away from the flattened protuberance (Fig. 5).
	In regards to claims 2-3, 6-8 and 22, Butcher discloses the main body and the stiffening member are devoid of isogrid or orthogrid supports (Fig. 5), an wherein the additively manufactured component is formed by an additive manufacturing head is configured to emit energy (electron beam) into a powder bed (par. 20) to form layers of the main body and the at least one stiffening member in the common build direction (par. 20), wherein the at least one longitudinal rib comprises a plurality of longitudinal ribs (70, Fig. 5) that taper toward the distal tip of the main body away from the flattened protruberance (Fig. 5), devoid of orthogonal ribs that orthogonally couple to the at least one longitudinal rib (Fig. 5), a depth of the at least one stiffening member (flange) is greater than a depth of the at least one longitudinal rib (Fig. 5), a depth of the at least one stiffening member is greater than a height of the at least one stiffening member (ex. Fig. 7, with the depth is being defined as the dimension protruding radially from the longitudinal direction of the main body of the tube, and height being the dimension of extending along the longitudinal direction of the main body of the tube), and the at least a portion of the width of the main body is more than half the width (Fig. 7, ex. flange 58 extends for the entire portion of the width of the main body).
In regards to the functional limitation of claim 23 that the main body, the at least one stiffening member and the at least one longitudinal rib form an offtake within a housing of an engine, the Examiner notes that the manner of operating the device does not differentiate apparatus claim from the prior art (see MPEP 2114(II)). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) In this case, Butcher discloses all of the claimed elements, as set forth above, however does not explicitly establish that the component is used as an offtake and within a housing of an engine. Butcher further discloses the manifold connects to adjacent components (pumps, heat exchangers, etc., see par. 15) within a gas turbine. Since, the only difference pertains to an intention to employ the apparatus as an offtake within a housing of an engine, and the manifold is capable of being used as an offtake of a fuel/oil system within a housing of an engine, the claim is not differentiated from the prior art.
In regards to claim 14, Butcher discloses a method of forming an additively-manufactured offtake of an engine (Fig. 5, see pars. 2, 15-17, 48), the method comprising:
integrally forming a main body (66), at least one stiffening member (68), and at least one longitudinal rib (70) of the additively-manufactured offtake together, layer-by-layer in a common build direction (par. 20), wherein the main body has a length and a width (Fig. 5), wherein the at least one stiffening member extends across at least a portion of the width of the main body (Fig. 5), and wherein the at least one stiffening member extends from and along at least a portion of a length of the main body (Fig. 5), wherein the at least one stiffening member comprises a flattened protuberance that upwardly extends from the main body (Fig. 5), wherein the at least one longitudinal rib upwardly extends from the main body and forwardly extends from the at least one flattened protuberance (Fig. 5), wherein the at least one longitudinal rib tapers toward a distal tip of the main body away from the flattened protuberance (Fig. 5).
In regards to claim 15, Butcher discloses the forming comprises emitting energy (par. 20 “electron beam”) from an additive manufacturing head into a powder bed (par. 20 “powder is deposited on substrate or component”) to form layers of the main body and the at least one stiffening member in the common build direction (par. 20).
In regards to claim 16, Butcher discloses the further comprising forming at least one longitudinal rib-comprises a plurality of longitudinal ribs (70) that taper toward the distal tip of the main body away from the flattened protuberance that extends along at least a portion of the length of the main body (Fig. 5).
In regards to claim 17, Butcher discloses the forming the main body and the at least one stiffening member comprises forming the at least one stiffening member (68) with a depth that is greater than a depth of the at least one longitudinal rib (70, Fig. 5, ex. with the depth being defined in a radial direction from element 66).
In regards to claim 19 Butcher discloses the application of the arrangement of Fig. 5 for a manifold (10, par. 21) with a first stiffening member (ex. 20) and a second stiffening member (ex. 22), the first stiffening member is sized and shaped different than the second stiffening member (Fig. 1), the first stiffening member is at or proximate to an end, and wherein the second stiffening member is between the end and a distal tip (Fig. 1).
	In regards to claim 20, Butcher discloses the forming comprises forming the at least one stiffening member to have a depth is greater than a height (ex. Fig. 7, with the depth is being defined as the dimension protruding radially from the longitudinal direction of the main body of the tube, and height being the dimension of extending along the longitudinal direction of the main body of the tube).

Claim(s) 1-3, 10, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiller (US 2013/0236300).
	In regards to claim 1, Hiller discloses an additively-manufactured component (1, pars. 7, 50 “generative”) comprising: 
a main body (I) having a length and a width (Fig. 3); and 
at least one stiffening member (II, portion of 22), wherein the main body and the at least one stiffening member are formed together, wherein the at least one stiffening member extends across at least a portion of the width of the main body (Fig. 3), and wherein the at least one stiffening member extends from and along at least a portion of a length of the main body (Fig. 3), wherein the at least one stiffening member comprises a flattened protuberance that upwardly extends from the main body (Fig. 3); and 
at least one longitudinal rib (III, portion of 22) that upwardly extends from the main body and forwardly extends from the at least one flattened protuberance, wherein the at least one longitudinal rib tapers toward a distal tip (end opposite 22) of the main body away from the flattened protuberance (Fig. 3).

    PNG
    media_image1.png
    342
    320
    media_image1.png
    Greyscale

Portion of Figure 3
Note that the claimed phrase “integrally and additively manufactured layer-by-layer together in a common build direction” is being treated as a product-by-process limitation; that is, that the component can be made by an integrally and additively manufacturing process layer-by-layer in a common build direction.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Hiller is silent as to the generative process used to form the component, it appears that the product of Hiller would be the same or similar as the component claimed.
In regards to claim 2, Hiller discloses the main body and the at least stiffening member are devoid of isogrid or orthogrid supports (Fig. 3).
In regard to claim 3, Hiller discloses the additively manufactured component is formed.
Note that the claimed phrase “formed by an additive manufacturing head that emits energy into a powder bed to form layers of the main body and the at least one stiffening member in the common build direction” is being treated as a product-by-process limitation; that is, that the component can be made by an additive manufacturing head that emits energy into a powder bed.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Hiller is silent as to the generative process used to form the component, it appears that the product of Hiller would be the same or similar as the component claimed.
In regards to claim 10, Hiller discloses the at least one stiffening member comprises a first stiffening member (22) and a second stiffening member (22, Fig. 3).
In regards to claim 23, Hiller discloses the main body, the at least one stiffening member, and the at least one longitudinal rib form an offtake (see segment 10 with 24) capable of being within a housing of an engine (Figs. 6, 11).

Claim(s) 1-3, 6-8, 10-13 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover (US 2004/0033137).
	In regards to claim 1, Glover discloses a manufactured component (24) comprising: 
a main body (44) having a length and a width (Fig. 5, ex. length from leading edge at left side to trailing edge at right side in Fig. 5, ex. width from circumferential sides top-left to bottom right in Fig. 5); and 
at least one stiffening member (46, 50), wherein the main body and the at least one stiffening member are formed together (Fig. 5), wherein the at least one stiffening member extends across at least a portion of the width of the main body (Fig. 5), and wherein the at least one stiffening member extends from and along at least a portion of a length of the main body (Fig. 5), wherein the at least one stiffening member comprises a flattened protuberance that upwardly extends from the main body (Fig. 5); and 
at least one longitudinal rib (unlabeled, see arrow below in Fig. 5) that upwardly extends from the main body and forwardly extends from the at least one flattened protuberance, wherein the at least one longitudinal rib tapers toward a distal tip (at forward end) of the main body away from the flattened protuberance (Fig. 5).

    PNG
    media_image2.png
    157
    294
    media_image2.png
    Greyscale

Portion of Figure 5
Note that the claimed phrases “additively-manufactured” and “integrally and additively manufactured layer-by-layer together in a common build direction” is being treated as a product-by-process limitation; that is, that the component can be made by an integrally and additively manufacturing process layer-by-layer in a common build direction.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Glover is silent as to the process used to form the component, it appears that the product of Glover would be the same or similar as the component claimed.
In regards to claim 2, Glover discloses the main body and the at least one stiffening member are devoid of isogrid or orthogrid supports (Fig. 5).
	In regards to claim 3, the claimed phrase “formed by an additive manufacturing head that emits energy into a powder bed to form layers of the main body and the at least one stiffening member in the common build direction” is being treated as a product-by-process limitation; that is, that the component can be made by an additive manufacturing head that emits energy into a powder bed.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Glover is silent as to the process used to form the component, it appears that the product of Glover would be the same or similar as the component claimed.
	In regards to claim 6, Glover discloses the at least one longitudinal rib comprises a plurality of longitudinal ribs that taper toward the distal tip of the main body away from the flattened protuberance (Fig. 5).
	In regards to claim 7, Glover discloses the component is devoid of orthogonal ribs that orthogonally couple to the at least one longitudinal rib (Fig. 5).
	In regards to claim 8, Glover discloses a depth of the at least one stiffening member is greater than a depth of the at least one longitudinal rib (Fig. 5).
	In regards to claim 10, Glover discloses the at least one stiffening member comprises a first stiffening member (46) and a second stiffening member (50).
	In regards to claim 11, Glover discloses the first stiffening member is sized and shaped differently than the second stiffening member (Fig. 5).
	In regards to claim 12, Glover discloses the first stiffening member (46) is at or proximate to an end (right end, Fig. 5), and wherein the second stiffening member (50) is between the end and the distal tip.
	In regards to claim 13, Glover discloses a depth of the at least one stiffening member is greater than a height of the at least one stiffening member (Fig. 5).
	In regards to claim 22, Glover discloses the at least a portion of the width of the main body is more than half the width (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiller (US 2013/0236300) in view of Custer (US 2019/0211949)
In regards to claim 5, Hiller discloses all of the claimed elements as set forth in the rejection of claim 1, except the main body and the at least one stiffening member are formed of Titanium.
Custer discloses an additively-manufactured component (100) with a main body (120) and at least one stiffening member (130) are formed of Titanium (par. 36)
Hiller discloses a generative process for forming the casing, however does not disclose using Titanium. Custer, which is also directed to an additive manufactured component for a gas turbine, discloses using titanium which is suitable for the additive manufacturing process (par. 36). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the additively-manufactured component of Hiller, by providing the main body and the at least one stiffening member are formed of Titanium, as taught by Custer, to utilize a suitable material for the additive manufacturing process (par. 36).

Claims 14, 16-17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruston (US 2019/0218939) in view of Butcher (US 2016/0208708).
In regards to claim 14, Ruston discloses a method of forming an additively-manufactured offtake (104, Fig. 2) of an engine (10, Fig. 1), the method comprising:
integrally forming a main body (126), and at least one stiffening member (129) together, layer-by-layer in a common build direction (par. 65), wherein the main body has a length and a width (Fig. 2), wherein the at least one stiffening member (129) extends across at least a portion of the width of the main body (Fig. 2), and wherein the at least one stiffening member (129) extends from and along at least a portion of a length of the main body (Fig. 2), wherein the at least one stiffening member comprises a flattened protuberance that upwardly extends from the main body (Fig. 2).
Ruston does not disclose at least one longitudinal rib of the additively-manufactured offtake is integrally formed with the main body and the at least one stiffening member, wherein the at least one longitudinal rib upwardly extends from the main body and forwardly extends from the at least one flattened protuberance, wherein the at least one longitudinal rib tapers toward a distal tip of the main body away from the flattened protuberance.
Butcher discloses integrally forming a main body (66), at least one stiffening member (68), and at least one longitudinal rib (70) of the additively-manufactured offtake together, layer-by-layer in a common build direction (par. 20), wherein the at least one longitudinal rib upwardly extends from the main body and forwardly extends from the at least one flattened protuberance (Fig. 5), wherein the at least one longitudinal rib tapers toward a distal tip of the main body away from the flattened protuberance (Fig. 5).
Ruston discloses a flanged connection that forms a take-off, however does not disclose at least one longitudinal rib. Butcher, which is also directed to an integrally formed component with a flange connection, discloses longitudinal ribs which provides the desired moment connection while minimize the amount of material required (par. 28). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Ruston by providing at least one longitudinal rib of the additively-manufactured offtake is integrally formed with the main body and the at least one stiffening member, wherein the at least one longitudinal rib upwardly extends from the main body and forwardly extends from the at least one flattened protuberance, wherein the at least one longitudinal rib tapers toward a distal tip of the main body away from the flattened protuberance, as taught by Butcher, to provide the desired moment connection while minimize the amount of material required (Butcher par. 28).
In regards to claim 16, the modified method of Ruston comprises the at least one longitudinal rib comprises a plurality of longitudinal ribs (Butcher 70) that taper toward the distal tip of the main body away from the flattened protuberance (Butcher Fig. 5).
In regards to claim 17, the modified method of Ruston comprises the forming the main body and the at least one stiffening member comprises forming the at least one stiffening member (Butcher 68) with a depth that is greater than a depth of the at least one longitudinal rib (Butcher 70, Fig. 5, ex. with the depth being defined in a radial direction from element 66).
In regards to claim 24, the modified method of Ruston comprises positioning the offtake (Ruston pars. 58, 60) within a housing (Ruston 24) of the engine (Ruston Fig. 1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745 

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                               
6/21/2021